EXHIBIT 10.12

THIRD AMENDMENT AGREEMENT

        This THIRD AMENDMENT AGREEMENT, dated to be effective as of April 29,
2005 (this "Third Amendment"), to the Secured Loan Agreement, dated as of May 7,
1997 (the "Secured Loan Agreement"), among FINOVA Capital Corporation,
Wilmington Trust Company, not in its individual capacity, except as expressly
set forth therein, but solely as owner trustee ("Owner Trustee") under the Trust
Agreement (as defined below), 747 Inc., an Oregon corporation ("747"), Delford
M. Smith, a natural person, and King, Christian Inc., a Nevada corporation
("King Christian"), as amended by the Amendment Agreement, dated as of May 9,
2003, and as further amended by the Second Amendment Agreement, dated as of May
10, 2004 (as amended, the "Existing Secured Loan Agreement"), is hereby given by
FINOVA CAPITAL CORPORATION, a Delaware corporation ("FINOVA"), WILMINGTON TRUST
COMPANY, not in its individual capacity, but solely as Owner Trustee, EVERGREEN
INTERNATIONAL AVIATION, INC., an Oregon corporation ("Aviation"), as assignee of
Evergreen Holdings, Inc., an Oregon corporation ("Holdings") (successor to 747
and King Christian), and DELFORD M. SMITH.

WITNESSETH

        WHEREAS, the Secured Loan Agreement was entered into on May 7, 1997
among FINOVA, as lender, Wilmington Trust Company, not in its individual
capacity, except as expressly set forth therein, but solely as Owner Trustee of
the trust created pursuant to the Trust Agreement, as borrower, and 747, Delford
M. Smith and King Christian, as owner participants;

        WHEREAS, a trust was created pursuant to the Trust Agreement, dated as
of February 25, 1986, as amended and restated by the Amended and Restated Trust
Agreement, dated as of August 31, 1987, as amended on August 31, 1988, as
amended and restated by the Second Amended and Restated Trust Agreement, dated
as of September 29, 1995, as amended by the First Amendment thereto as of May 8,
2003, as amended by the Second Amendment thereto as of January 14, 2004, and as
amended by the Third Amendment thereto as of May 10, 2004, among Aviation, as
assignee of Holdings (successor to 747 and King Christian), and Delford M.
Smith, as Beneficiaries, and Wilmington Trust Company, not in its individual
capacity, but as Owner Trustee (as restated and amended, the "Trust Agreement");

        WHEREAS, pursuant to the Articles of Merger, dated July 31, 1998, and
filed on August 11, 1998, with the Secretary of State of the State of Oregon,
each of 747 and King Christian were merged with and into Holdings, with Holdings
as the surviving corporation;

        WHEREAS, the Assignment, Assumption and Amendment, dated as of July 31,
1998, was entered into among Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee, Delford M. Smith, Holdings, Aviation and
FINOVA,

-1-



whereby Holdings (as successor to 747 and King Christian) assigned all its
right, title and interest in, to and under the Secured Loan Agreement to
Aviation, and Aviation assumed all Holdings' obligations thereunder;

        WHEREAS, the Assignment and Assumption Agreement, dated as of July 31,
1998, was entered into between Holdings and Aviation, whereby Holdings assigned
all its rights, title and interests in, to and under the Trust Agreement to
Aviation, and Aviation assumed all Holdings' obligations thereunder;

        WHEREAS, pursuant to the terms of the Existing Secured Loan Agreement,
the Loan Term expired on April 29, 2005; and

        WHEREAS, the parties hereto have agreed to modify the Existing Secured
Loan Agreement to, among other things, extend the Loan Term by a period of five
months;

        NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

AGREEMENT

        1.    Recitals. The recitals set forth above are incorporated into this
Third Amendment by this reference and are hereby stipulated by the parties to be
true and correct.

        2.     DefinitionsExcept as specifically set forth in this Third
Amendment, all capitalized terms set forth herein shall have the meanings
contained in the Existing Secured Loan Agreement. The foregoing notwithstanding,
Section 1.2 of the Existing Secured Loan Agreement shall be amended to add the
following defined terms or, to the extent any such term is already defined
therein, to amend and restate such definition as provided below:

"Lender" FINOVA Capital Corporation, a corporation organized and existing under
the laws of the State of Delaware and having its principal place of business and
chief executive office at 4800 North Scottsdale Road, Scottsdale, Arizona 85251;
Telephone No. (480) 636-6743; Telefax No.(480) 636-6728.   "Loan Term" the
period commencing on the Closing Date through and including that date which
shall be the earlier of:  (i) September 29, 2005; or (ii) the date on which the
Loan becomes payable in full under the provisions of Paragraph 7 or 8.  

-2-



"Note" the Promissory Note dated May 7, 1997, in the amount of $30,000,000,
executed by WILMINGTON TRUST COMPANY, not in its individual capacity, but solely
as Owner Trustee, as amended by that certain Amendment to Promissory Note dated
as of even date herewith.   "Owner Participant" from the date of the Secured
Loan Agreement to July 31, 1998, collectively, 747, Inc., an Oregon corporation,
Delford M. Smith, a natural person, and King, Christian Inc., a Nevada
corporation; and after July 31, 1998, Evergreen International Aviation, Inc., an
Oregon corporation ("Aviation"), as assignee of Evergreen Holdings, Inc., an
Oregon corporation ("Holdings") (successor to 747 and King Christian), and
Delford M. Smith, a natural person   "Security Agreement" each of the First
Priority Aircraft Chattel Mortgage and Security Agreement, dated the Closing
Date, between Borrower and Lender, as modified, amended or supplemented.  
"Transaction Documents" the Loan Documents, the Lease, the Trust Agreement, the
Guaranty and all documents executed and delivered in connection therewith and
all transactions contemplated hereby and thereby, as such documents may be
modified, amended or supplemented.

        3.     Amendment of Appendix I. Appendix "I" to the Existing Secured
Loan Agreement shall be deleted in its entirety and replaced by the revised
Appendix "I" attached hereto and incorporated herein by this reference.

        4.     Conditions Precedent. Notwithstanding anything contained herein
or elsewhere in the Transaction Documents to the contrary, this Third Amendment
shall not be effective and FINOVA's agreement shall be and is expressly
conditioned on the fulfillment of each and every one of the following conditions
precedent, in form, manner and substance satisfactory to FINOVA:

             4.1    Loan Modification Documents. The Owner Trustee, and/or each
Owner Participant, as applicable, shall have delivered or caused to be delivered
to FINOVA, the following documents duly executed and in form and substance
satisfactory to FINOVA:

-3-



(i) this Third Agreement;   (ii) the Amendment to Promissory Note; and   (iii)
the Amendment No. 6 to First Priority Chattel Mortgage and Security Agreement.

             4.2    Extension Fee. FINOVA shall have received an extension fee
in the amount of Twenty-Five Thousand Dollars ($25,000).

             4.3    Corporate Documents. FINOVA shall have received the
following documents duly executed and in form and substance acceptable to
FINOVA:

(i) a Secretary's Certificate of Evergreen International Aviation, Inc.
evidencing the signing authority of the officer(s) of such entity to sign this
Third Amendment and all documents and instruments executed in connection
herewith to which it is a party;   (ii) a certificate of good standing relative
to Evergreen International Aviation, Inc. certified by the Secretary of State of
its state of incorporation as being in full force and effect;   (iii) a
Secretary's Certificate, resolution or other document acceptable to FINOVA of
Owner Trustee evidencing the signing authority of the officer(s) of such entity
to sign this Third Amendment and all documents and instruments executed in
connection herewith to which it is a party; and   (iv) a certificate of good
standing relative to the Owner Trustee certified by the Secretary of State of
its state of incorporation as being in full force and effect.

             4.4    Event of Loss. No loss or destruction of the Aircraft shall
have occurred, except to the extent covered by insurance with respect to the
Aircraft.

        5.     Effect as an Amendment. Other than as specifically set forth in
this Third Amendment, the remaining terms of the Existing Secured Loan Agreement
shall remain in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby. Lender's security interest in the
Collateral owned by Borrower or otherwise previously pledged to Lender shall
remain as security for this Third Amendment, the Existing Secured Loan
Agreement, all other loan documents and the obligations of Borrower to Lender.

        6.     Entire Agreement. This Third Amendment and the other documents
executed in connection herewith constitute the entire agreement of the parties
hereto with respect

-4-



to the subject matter hereof and supercedes all other understandings, oral and
written, with respect to the subject matter hereof.

        7.     Applicable Law. THIS THIRD AMENDMENT SHALL BE DEEMED TO HAVE BEEN
NEGOTIATED AND MADE IN, AND SHALL BE GOVERNED AND INTERPRETED UNDER THE LAWS OF
THE STATE OF NEW YORK APLICABLE TO AGREEMENTS MADE BY RESIDENTS THEREOF TO BE
ENTIRELY PERFORMED THEREIN.

        8.     Counterparts; Telecopy Execution. This Third Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Third Amendment by signing any such counterpart. Delivery of an executed
counterpart of this Third Amendment by telefacsimile shall be equally as
effective as delivery of a manually executed counterpart of this Third
Amendment.

        9.     Limitation of Liability.. Notwithstanding anything contained
herein to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this Third Amendment is executed and delivered by Wilmington
Trust Company, not individually or personally but solely as Owner Trustee, in
the exercise of the powers and authority conferred and vested in it under the
Trust Agreement, (b) each of the representations, undertakings and agreements
herein made on the part of the Owner Trustee is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Trust
Estate (as defined in the Trust Agreement) and (c) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Owner Trustee or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Owner Trustee under this Third Amendment or the other related
documents.

[SIGNATURE PAGES FOLLOW]

-5-



    IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
Agreement to be duly executed by their duly authorized officers as of the day
and year first above written.

As Lender:   FINOVA CAPITAL CORPORATION   By: /s/ James Wifler Name: James
Wifler Title: Vice President   As Borrower:   WILMINGTON TRUST COMPANY, not in
its individual capacity, except as expressly set forth in Section 9.1 or 10.1 of
the Secured Loan Agreement, but solely as Owner Trustee By: /s/ Tira L. Johnson
Name: Tira L. Johnson Title: Financial Services Officer   As Owner Participants:
  EVERGREEN INTERNATIONAL AVIATION, INC. By: /s/ John A. Irwin Name: John A.
Irwin Title: Chief Financial Officer   DELFORD M. SMITH   /s/ Delford M. Smith

-6-



APPENDIX "I"

AMENDED REPAYMENT SCHEDULE
(EFFECTIVE AS OF APRIL 29, 2005)

The Loan shall be paid in monthly installments beginning with a principal
payment on the Closing Date, then on the 29th day of each calendar month
thereafter of the Loan Term, each installment, subject to the following
paragraph, in the following aggregate amount of principal and interest:

(i) $275,000.00 of principal only on May 7, 1997;   (ii) $375,000.00 each
commencing on May 29, 1997, and ending on July 29, 1998;   (iii) $365,800.79
each for August 29, 1998 and September 29, 1998;   (iv) $390,186.07 each for the
next ten months of the Loan Term, commencing on October 29, 1998, and ending on
July 29, 1999;   (v) $471,650.78 each for the next seventy-three months of the
Loan Term, commencing on August 29, 1999 and ending on August 29, 2005; and  
(vi) all outstanding and unpaid principal, accrued interest and any fees due
FINOVA by WTC shall be paid in full on the maturity date, that date being
September 29, 2005.